Title: General Orders, 27 July 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Monday July 27th 1778.
            Parole LexingtonC. Signs London. Lebanon.
            
          
          The Gentlemen who have offered themselves as Candidates for Commissions in the
            Companies of Sappers & Miners are requested to wait upon General Du Portail,
            Chief Engineer who will examine their respective Pretensions & Qualifications
            & make a report to Head-Quarters accordingly.
          A Hogshead of Rice will be delivered to each Brigade for the use of the sick.
          At a General Court-Martial July 17th 1778—Coll Putnam President, Mr James Davidson,
            Quarter Master of Coll James Livingston’s Regiment tried for defrauding the soldiers of
            their Provisions, embezzling Continental Property and disposing of several Articles
            belonging to the United States, found guilty and sentenced to be cashiered.
          The Commander in Chief approves the sentence and orders it to take place
            immediately.
          At the same Court Henry Scott a soldier in Colonel Sherburne’s Regiment was tried for
            desertion, found guilty and sentenced to receive fifty lashes on his bare back and be
            confined in some Gaol ’till he can be put on board the Continental Navy there to remain
            during the War.
          The Commander in Chief orders him to receive his lashes on the Grand-Parade tomorrow
            morning at Guard-mounting and then to return to his Regiment.
          Likewise Alexander Graham alias Smith a soldier in Coll Meigs’s
            Regiment tried for desertion unanimously found guilty and sentenced to be shot to
              death.
          John Craige of 4th Maryland Regiment, at a Brigade General Court Martial July 10th
            1778—was tried for deserting to the Enemy—found guilty and unanimously sentenced to
            suffer death.
          His Excellency the Commander in Chief approves the two last mentioned sentences.
         